United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1468
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States District
                                        * Court for the Northern District of Iowa.
Terrence Eugene Goodson,                *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 21, 1998

                                  Filed: January 11, 1999
                                   ___________

Before WOLLMAN, ROSS and BEAM, Circuit Judges.
                           ___________

ROSS, Circuit Judge.


      Terrence Eugene Goodson appeals from a judgment of the district court1
following his conviction for possession with the intent to distribute cocaine base, in
violation of 21 U.S.C. § 841 (a)(1). We affirm.




      1
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
      Around 1:00 A.M. on March 11, 1996, Waterloo, Iowa police officer Mark
Meyer applied for a warrant to search Goodson's home for crack cocaine. In his
application, Meyer stated he had known Goodson for a number of years and had heard
from concerned citizens and confidential informants that Goodson was involved with
trafficking crack cocaine. In particular, Meyer stated that a reliable informant had
advised him that Goodson lived with LaTanya Graves at 607 Donald Street, in recent
days Goodson was selling crack cocaine from that address, and on March 10 there
were several vehicles parked for short periods of time in front of the house. Meyer
indicated that utilities for the address were listed in Graves' name and several vehicles,
including a red Mercedes Benz, were registered to her at that address. Meyer also
stated that another informant had observed Goodson selling crack cocaine from the red
Mercedes and a third informant had purchased crack cocaine from a woman, who
obtained it from Goodson. In an attachment, Meyer indicated that he had known one
of the informants for seven years and the informant had supplied reliable information
leading to over 40 arrests, seizure of contraband and various criminal charges.


      Shortly after a state court judge issued the warrant, at 1:44 a.m. state law
enforcement officers arrived at Goodson's home. They knocked twice, announced their
presence, and waited twenty seconds before forcibly entering the house. Once inside,
Meyer read Goodson his Miranda rights and asked him if there were any drugs in the
house. Goodson led Meyer to a closet where Goodson retrieved a shoe box containing
a large amount of crack cocaine. Officers also seized other items, including a briefcase
containing small pieces of crack cocaine. During an interview at the police station,
Goodson admitted that the crack cocaine belonged to him and also stated that he had
sold an additional ten ounces of crack cocaine.




                                           -2-
      After indictment, Goodson filed a motion to suppress, asserting the warrant was
unsupported by probable cause and the nighttime, forcible entry was illegal. He also
requested a hearing under Franks v. Delaware, 438 U.S. 154 (1978). The court denied
his request for a Franks hearing, but held an evidentiary hearing on the suppression
motion. After the court denied the motion, Goodson filed a renewed motion to suppress
and renewed request for a Franks hearing. The court again denied the motion and the
request and the case proceeded to trial.


      At trial, among other things, the government presented Meyer's testimony, the
testimony of a chemist, and introduced the seized drugs. Before trial, the government
had informed Goodson that other items seized during the search, including the shoe
box, a cellular telephone, an electronic memo device, and an address book, were
missing. Dennis Heiser, a police property technician, testified that after he received an
order from the county clerk advising him that the items were no longer needed for
pending proceedings, pursuant to routine, he destroyed items with no monetary value
and offered items with value for sale. Heiser, however, admitted, he had failed to read
an attachment to the order informing him of the federal proceedings and claimed that
in his five years with the police department this was the only time he had accidentally
destroyed evidence. Meyer had also testified that he could not recall any other time that
evidence had been mistakenly destroyed. The court instructed the jury that if it found
that the lost or destroyed evidence was material, it could infer the evidence would have
been unfavorable to the government. The jury returned a verdict of guilty.


      After the verdict, Goodson's counsel learned from an attorney that Heiser had
destroyed evidence in other cases. Goodson then filed a post-trial motion for judgment




                                           -3-
of acquittal or, in the alternative, for a new trial, asserting due process violations. The
prosecutor filed a statement indicating that after closing arguments Meyer had informed
him that Heiser might have accidentally destroyed evidence in two other federal cases.
The prosecutor further stated that after investigation he told the defense counsel in the
other cases about the missing evidence, but did not inform Goodson's counsel. Heiser
filed a statement indicating that because he failed to read attachments in other orders,
he had mistakenly destroyed evidence in the two cases, but at the time of his testimony
did not know of his mistakes. After a hearing, the court rejected Goodson's due process
claims, finding that the prosecutor was unaware at the time of Heiser's testimony that
he had destroyed evidence in other cases, that Heiser had not acted in bad faith, and that
the missing evidence in Goodson's case was not materially exculpatory. Although the
court denied Goodson's motion for judgment of acquittal, in the interests of justice, it
granted his motion for a new trial.


      Instead of facing a second trial, Goodson entered into a conditional guilty plea,
reserving the right to appeal the denials of his motions to suppress and for judgment of
acquittal. At the change of plea hearing, Goodson admitted that he possessed 66 grams
of cocaine base with the intent to distribute and was thus subject to the ten-year
mandatory minimum sentence of 21 U.S.C. § 841(b)(1). However, he disputed that the
cocaine base was crack cocaine within the meaning of U.S.S.G. § 2D1.1(c).


      At the sentencing hearing, the government introduced a police laboratory report
describing the seized drugs as cream-colored chunks. In addition, Meyer testified that
the seized drugs were hard and gravel-like and, based on his experience, looked like
crack cocaine. Meyer also testified that Goodson referred to the drugs as crack cocaine




                                           -4-
and had admitted to distributing an additional ten ounces (280 grams) of crack cocaine.
At the conclusion of the hearing, the court, after looking at the drugs and crediting
Meyer's testimony, found that Goodson had possessed with the intent to distribute 346
grams of crack cocaine. The court refused Goodson's motion for a downward departure
and sentenced him to 135 months.


      On appeal, Goodson argues that the district court erred in denying his request for
a Franks hearing and his suppression motions. In support of both arguments, Goodson
notes that Meyer failed to state how he knew Goodson, to specifically identify which
informant he was describing in the attachment, to detail the reliability of the two other
informants, and did not confirm the short-term traffic in front of the house. Because
Goodson did not make a "substantial preliminary showing" that Meyer included "a
false or reckless statement or omission” and “that the alleged false statement or
omission was necessary to the probable cause determination[,]" the court did not err in
refusing his request for a Franks hearing. United States v. Milton, 153 F.3d 891, 896
(8th Cir. 1998) (internal quotation omitted).


      Indeed, as the court observed, Goodson's Franks challenge is essentially a
probable cause challenge, which is without merit. Search warrant "[a]pplications and
affidavits should be read with common sense and not in a grudging, hyper technical
fashion." Walden v. Carmack, 156 F.3d 861, 870 (8th Cir. 1998). Reading Meyer's
application in such a fashion, we agree with the district court that it is clear that the
attachment detailing the informant's reliability refers to the "first and predominant"
informant who provided the information that Goodson was selling crack cocaine from
607 Donald Street. We have repeatedly held that " '[t]he statements of a reliable




                                          -5-
confidential informant are themselves sufficient to support probable cause for a search
warrant' " and that " '[t]he reliability of a confidential informant can be established if
the person has a history of providing law enforcement officials with truthful
information.' " United States v. Formaro, 152 F.3d 768, 770 (8th Cir. 1998) (quoting
United States v. Wright, 145 F.3d 972, 974-75 (8th Cir.), cert. denied, 119 S. Ct. 272
(1998)). Thus, even if Meyer had excluded the information from the two other
informants and about the short-term traffic or included information that he had never
arrested Goodson, his application would have supported probable cause. We also note
that even though the other two informants may not have had a track record of
reliability, their tips corroborated the first informant's tip and to some extent each
other's tips, which also "render[s] their information enough to support a finding of
probable cause." United States v. Fulgham, 143 F.3d 399, 401 (8th Cir.1998).


      Goodson also challenges the manner of execution of the warrant. Although he
concedes that Iowa law permits nighttime execution of search warrants, Iowa Code
Ann. § 808.5, he contends that the search violated Fed. R. Crim. P. 41(c)(1), which
provides as a general rule for daytime execution of warrants. His argument is without
merit. "When federal officers are a significant part of a search conducted pursuant to
a state warrant," federal standards may apply. United States v. Murphy, 69 F.3d 237,
242 (8th Cir. 1995), cert. denied, 516 U.S. 1153 (1996). However, "[n]othing in the
record indicates that federal officers participated in the initial entry and search of
[Goodson's] residence." Id. Indeed, there was no federal involvement in the search.
A state court judge issued the warrant based on a state officer's application and state law
enforcement officials executed the warrant. Although Meyer called an Assistant United
States Attorney after the discovery of a large amount of crack cocaine, that act




                                           -6-
did not subject the search to federal standards. See id. Thus, " ‘[t]he proper standard
in this case is whether the state officials complied with . . . the Fourth Amendment . .
..' " Id. (quoting United States v. Moore, 956 F.2d 843, 848 (8th Cir. 1992)).


       We also reject Goodson's argument that the forcible entry into his house violated
the common-law knock-and-announce requirement, which is " 'part of the
reasonableness inquiry under the Fourth Amendment.' " Id. (quoting Wilson v.
Arkansas, 514 U.S. 927, 929 (1995)). "The determination of whether an officer was
justified in forcing entry after announcing his presence and purpose does not turn on
any hard and fast time limit, but depends upon the circumstances confronting the officer
serving the warrant." United States v. Lucht, 18 F.3d 541, 549 (8th Cir.), cert. denied,
513 U.S. 949 (1994).2 "The need to force entry may result from danger to the safety
of the entering officers or from the imminent destruction of evidence." Id.      In the
circumstances of this case, the forced entry was reasonable. See id. (forced entries
reasonable where officers waited 6 - 8 seconds and 5 - 10 seconds). Meyer testified
that he believed waiting twenty seconds after knocking loudly and announcing the
officers' presence and purpose was reasonable, considering the size of the house, which
was a one-story ranch house, and the potential that the residents could flush crack
cocaine down a toilet. Meyer also testified that because Goodson had a record for
assault with a deadly weapon, Meyer feared waiting any longer could jeopardize the
officers' safety.




       2
       Lucht concerned the application of the federal knock-and-announce statute, 18
U.S.C. § 3109, which we may look to for guidance since it codifies the common-law.
See United States v. Ramirez, 118 S. Ct. 992, 997 (1998).

                                          -7-
      Goodson next argues that the district court erred in denying his motion for
judgment of acquittal. Because Goodson offers no reason to undermine the court's
findings that Heiser did not act in bad faith or that the missing evidence was not
materially exculpatory,3 he cannot establish a violation under Brady v. Maryland, 373
U.S. 83 (1963), or Arizona v. Youngblood, 488 U.S. 51 (1988). See United States v.
Jones, 160 F.3d 473, 479 (8th Cir. 1998) (no Brady violation where evidence had "little
or no exculpatory value"); United States v. Weise, 89 F.3d 502, 504 (8th Cir. 1996)
("failure to preserve potentially useful evidence does not violate [Youngblood] unless
the defendant can show the police acted in bad faith").


      We also reject Goodson’s argument that an acquittal is warranted because the
prosecution knowingly presented false testimony to the jury. It is true that "[t]he
prosecution may not use or solicit false evidence, or allow it to go uncorrected." United
States v. Martin, 59 F.3d 767, 770 (8th Cir.1995) (citing Giglio v. United States, 405
U.S. 150, 154 (1972)). There is no evidence suggesting that at the time of Meyer's or
Heiser's testimony that they or the prosecutor knew that evidence had been destroyed
in other cases. Even if we assume that Heiser and Meyer testified falsely and impute
their knowledge to the prosecutor, Goodson cannot prevail on a claim of prosecutorial
use of false testimony because "there is [no] reasonable likelihood that




      3
       Goodson argues that if the cell phone, address book, or memo device had been
available, perhaps he could have shown that they contained telephone numbers or
addresses of family and friends, not drug dealers. He also argues that if he had the
shoe box, he might have shown it did not have his fingerprints on it, which, he claims,
would have impeached Meyer's testimony. We agree with the district court that the
unavailable evidence was only potentially exculpatory and, in any event, would be
minimally, if at all, useful.

                                          -8-
the [false] testimony could have affected the jury's judgment." Id. (internal quotation
omitted). In any event, even if he could make such showing, in the circumstances of
this case, all Goodson would be entitled to receive is what the district court, exercising
its supervisory authority, ordered -- a new trial. See Giglio, 405 U.S. at 155.




      Goodson also challenges his sentence. Contrary to his argument, the district
court did not err in finding that the cocaine base was crack cocaine within the meaning
of the Sentencing Guidelines. Section 2D1.1(c), note D, provides that " ‘cocaine base,’
for the purposes of this guideline, means 'crack.' ‘Crack’ is the street name for a form
of cocaine base, usually . . . appearing in a lumpy, rocklike form." Although under the
guideline "forms of cocaine base other than crack (e.g., coca paste . . .) will be treated
as cocaine," id., "there was no evidence here that [Goodson] was distributing coca paste
or other exotic forms of cocaine base." United States v. Brown, 156 F.3d 813, 816 (8th
Cir. 1998). Indeed, the only evidence was that the seized drugs were crack cocaine.
Meyer described the drugs as hard, rocklike substances and testified that Goodson
referred to the drugs as crack cocaine. See United States v. Stewart, 122 F.3d 625, 627
(8th Cir. 1997) (upholding crack finding based on drugs' rocklike appearance).4 Nor
was the district court's finding that Goodson was responsible for 384 grams of crack
cocaine clearly erroneous. The court credited Meyer's testimony concerning quantity,
and we defer to that finding.




      4
       Because the district court did not err in sentencing Goodson to 135 months
under the guidelines, we do not address his argument concerning the definition of
cocaine base under 21 U.S.C. § 841(b)(1), which provides a mandatory minimum ten-
year sentence for possession of more than 50 grams of cocaine base.

                                           -9-
      Goodson also argues that the district court erred in refusing his request for a
downward departure based on alleged prosecutorial misconduct. Although the court
was uncertain whether it had the authority to depart downward in such a circumstance,
it assumed it did, but refused to do so. Even if the court had the power to depart, which
we doubt, see United States v. Janis, 69 F.3d 914, 915 (8th Cir. 1995) (per curiam)
("district court cannot depart where the only purpose of the departure is to deter
government misconduct" which "had no relationship to [defendant's] culpability"), we
will not review its discretionary refusal to depart downward. Id.


      Accordingly, we affirm the judgment of the district court.5


      A true copy.


             Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      5
       Goodson raises other arguments, which were not properly preserved for appeal
or inappropriately raised in a so-called Anders brief. We nonetheless have reviewed
them and find they are without merit.


                                          -10-